BRAY, P. J.
Defendant appeals from a judgment of conviction of section 245, Penal Code (assault by means of force likely to produce great bodily harm) after plea of guilty.
This court heretofore, after a review of the record, and finding that the appointment of an attorney to represent defendant upon this appeal would not be of any value to defendant or this court, denied defendant’s request for appointment of an attorney. Defendant, although given the opportunity, has seen fit not to advise this court of any alleged error.
Defendant was jointly charged with one Quintana and one Ford in count 3 of the information with having committed an assault upon the person of one Spina by means of force *859likely to produce great bodily injury. The other two defendants were charged additionally with violation of section 211 (robbery) and with violation of section 207 (kidnaping). Spina is the alleged victim in each of these counts. On arraignment Quintana was represented by counsel of his own choosing. On request of Ford and defendant the court appointed an attorney to represent them. He represented them in all subsequent proceedings. Later Ford and Quintana pleaded guilty to violation of section 207 (kidnaping) and defendant pleaded guilty to violation of section 245 (assault by means of force likely to produce great bodily injury). The other charges against Ford and Quintana were dismissed. The application of all three for probation was referred to the probation officer. His report apparently recommended denial of probation to all three. Thereupon they were sentenced to imprisonment in the state prison.
We have thoroughly examined the record and find no basis for this appeal.
Judgment affirmed.
Sullivan, J., and Conley, J.,* concurred.

 Assigned by Chairman of Judicial Council.